Citation Nr: 0105152	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  95-39 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for paralysis of the lower 
extremities due to carbon tetrachloride exposure.

REPRESENTATION

Appellant represented by:  Oliver W. Nelson, Esq.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to June 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).  This case was most recently before the Board in June 
1998, at which time the Board denied the veteran's claim of 
entitlement to service connection for paralysis of the lower 
extremities due to carbon tetrachloride exposure.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) and in October 
2000, the Court vacated the June 1998 Board decision and 
remanded the case to the Board, for readjudication consistent 
with the Court's order.  

The representative has raised the issue of entitlement to an 
increased rating for dermatophytosis of the hands and feet.  
This issue has not been developed for appellate review, and 
is therefore referred to the RO for appropriate disposition.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into VA's adjudication process which 
impact on the veteran's claim of entitlement to service 
connection for paralysis of the lower extremities due to 
carbon tetrachloride exposure.  As these procedures are more 
favorable to the veteran than those previously in effect, and 
in light of the Court's October 2000 order, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The record indicates that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  Review of 
the claims file indicates that the medical record evidence 
used in the SSA award determination has not been associated 
with the veteran's VA record.  Since such records are 
pertinent to the veteran's claims on appeal, further 
development is required.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).

By a remand dated in August 1997, the Board requested that a 
pathologist reexamine the punch biopsy from the palm of the 
veteran's hand taken on April 6, 1994 and offer an opinion 
whether it is more likely than not that the lesion found in 
April 1994 is due to something other than an old carbon 
tetrachloride burn.  The opinion provided, however, was not 
provided by a pathologist, but rather by a hematologist 
transfusion specialist.  As such, under Stegall v. West, 11 
Vet. App. 268 (1998), the Court has found that further 
development is in order.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
objectively verifiable evidence of in-
service exposure to carbon tetrachloride, 
and competent evidence that provides a 
relationship between paralysis of the 
lower extremities and his military 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO should contact the SSA and 
request a copy of all medical records 
reviewed in reaching the decision 
granting disability benefits to the 
veteran.  All attempts to secure these 
records must be documented in the claims 
files, and any records received that are 
not already of record, should be 
associated therein.  The RO is reminded 
that under the Veterans Claims Assistance 
Act of 2000 efforts to secure government 
records must continue until it is 
reasonably certain that the records do 
not exist or that further efforts would 
be futile.  If, after making reasonable 
efforts to obtain the SSA records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

3.  The RO must request that the 
pathology section of the VA Medical 
Center in North Chicago reexamine the 
punch biopsy, (Accession Number S 94 
226), from the palm of the veteran's hand 
taken on April 6, 1994.  If Osvaldo L. 
Rubinstein, M.D., is available to 
reexamine the biopsy he should do so.  If 
he is not available the reason why should 
be documented in the claims files.   The 
claims files and a copy of this REMAND 
must be made available to and reviewed by 
the pathologist prior to the requested 
study and the examination report should 
reflect that such a review was made.  
Following that reexamination and a review 
of the claims files, the pathologist must 
offer an opinion whether it is more 
likely than not that the lesion found in 
April 1994 is due to something other than 
an old carbon tetrachloride burn.  If the 
pathologist finds that the biopsy is 
consistent with an old carbon 
tetrachloride burn he/she must state what 
objective verifiable evidence points to 
carbon tetrachloride as the culpable 
agent.  If the pathologist does not find 
the biopsy consistent with an old carbon 
tetrachloride burn, the inconsistency 
between this finding and the April 1994 
VA pathology report finding should be 
explained.  

The pathologist should also review the 
service medical records and offer an 
opinion whether it is at least as likely 
as not that any of the in-service 
treatment sessions for dermatitis reflect 
evidence of carbon tetrachloride 
exposure.  If additional diagnostic tests 
and studies are indicated, they should be 
accomplished.  Complete reasons and bases 
must accompany any opinion offered, and a 
copy of the examining pathologist's 
curriculum vitae must be attached.  Any 
report prepared should be typed.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
any additional examinations and/or 
diagnostic tests and studies required and 
to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause and to cooperate with a claim may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
scheduled examination and/or diagnostic 
tests and studies, documentation should 
be obtained which shows that notice 
scheduling the same was sent to the last 
known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable. 

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO is advised that the 
Board is obligated by law to ensure that 
the RO complies with its directives.  The 
Court has stated that compliance by the 
RO is neither optional nor discretionary.  
Where the remand orders of the Board are 
not complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


